          Case 1:19-cr-10209-PBS Document 32 Filed 10/24/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       Criminal No: 19-cr-10209-PBS
                                              )
PAUL E. HODSON II,,                           )
           Defendant.                         )

       JOINT FINAL STATUS REPORT and REQUEST TO CANCEL HEARING

       Pursuant to Local Rule 116.5(c), the parties hereby file the following status report prepared

in connection with the status conference scheduled for October 24, 2019.            In light of the

information set forth below, the parties request that the hearing be cancelled.

(1)    Request for Rule 11 Hearing

       The defendant does not at this time ask that the case be transferred to the district judge for
       a Rule 11 hearing.

(2)    Request for Pretrial Conference

       The parties move for a pretrial conference before the district judge, and state:

       (A) Automatic discovery has been provided.           The government does not anticipate
           providing further discovery.

       (B) The parties do not believe that additional discovery requests are necessary.

       (C) The defendant has not filed any motions under Fed. R. Crim. P. 12(b) and does not
           anticipate filing any such motions.

       (D) All of the time has been excluded from the defendant’s initial appearance through the
           date of the final status conference on October 24, 2019. There are no matters
           currently tolling the running of the time period under the Speedy Trial Act. The
           parties request that the time be excluded until the conference scheduled before the
           district judge.

       (E) The parties estimate that a trial in this matter would take less than one week.
          Case 1:19-cr-10209-PBS Document 32 Filed 10/24/19 Page 2 of 2



(3)    Other Matters

There are no other matters specific to this particular case that would assist the district judge upon
transfer of the case from the magistrate judge.
                                                       Respectfully submitted,

       PAUL E. HODSON II                              ANDREW E. LELLING
       Defendant                                      United States Attorney

By:    /s/ Cara McNamara                      By:     /s/ Anne Paruti_______
       Assistant Federal Public Defender              Assistant U.S. Attorney

Dated: October 23, 2019

                                 CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of the foregoing upon all counsel of
record by electronic filing notice.
                                                     /s/ Cara McNamara
                                                     Assistant Federal Public Defender
Dated: October 23, 2019
